Me. Justice Figueeas
delivered the opinion of the court.
This is an appeal taken by Eogelio Colón from a judgment of the District Court of Guayama by which he was sentenced for the crime of seduction to pay a fine of $150, or in default thereof, to be imprisoned in the district jail for 150 days, and to pay the costs.
The defendant was duly accused by information of the crime referred to which was committed as follows: .
“The said Eogelio Colón on the night of June 10, 1906, in Santa Isabel, under and by virtue of a promise of marriage, seduced Mercedes Daroca "Velez, theretofore’ chaste, having sexual intercourse with her.”
The defendant pleaded not guilty and asked to be tried by a court of law. The trial having been held, the court, after hearing the information, the plea of the defendant, the documentary evidence introduced by the fiscal the testimony of the witnesses for both sides, and the arguments, found him guilty on December 20, 1906, and as no cause was shown why judgment should not be pronounced, sentenced him on the 22d of said month as stated.
There was no bill of exceptions or statement of facts, nor has any allegation been made in this Supreme Court on behalf of the appellant.
The record shows an exception to the decision of the court denying the suspension of the proceedings, but as the grounds upon which the motion of the defense was based do not appear, it must be assumed that the said decision denying the suspension conformed to the law.
*306As is observed, no legal question is raised, nor dues the record show any ground for the reversal or modification of the judgment appealed from, and consequently, it should be N affirmed because the penalty imposed being so insignificant, it can be clearly seen that the only purpose of the' appellant is to delay the execution of the judgment of conviction.

Affirmed.

Chief Justice Quiñones and Justices Hernández, MacLeary and Wolf concurred.